Exhibit COMDISCO HOLDING COMPANY, INC. COMPUTATION OF LOSS PER COMMON SHARE (in thousands except per share data) Average common shares used in computing loss per common and common equivalent share were as follows: Three months ended December 31, 2009 2008 Average common shares issued 4,200 4,200 Effect of dilutive options - - Average common shares held in treasury (171 ) (171 ) Total 4,029 4,029 Net loss to common stockholders $ (1,237 ) $ (72 ) Basic and diluted loss per common share $ (0.31 ) $ (0.02 )
